Title: Thomas Nelson to Virginia Delegates, 3 August 1781
From: Nelson, Thomas
To: Virginia Delegates


Gentlemen
Richmond August 3d 1781
In the last Letter I wrote to you I mentioned that a Fleet of the Enemy’s Transports with Troops on Board had fallen down from Portsmouth into Hampton Road. They have since moved round into York River and have landed both on the York and Gloucester Shores. The uncertainty we were in with respect to their Intentions had induced the Marquis to take a Position not far below this Place that he might have it in his Power to march either Northward or Southward as their Movements should make necessary. Few Troops were left below as it was not suspected that they would come to a Place the neighbourhood of which they had lately evacuated. From these Circumstances and their being able with ease to transport their Troops across the River as they see fit, They will have it in their Power for a short Time to commit great Devastations. These sudden Incursions into different parts of the State are Calamities which the Geography of the Country and their possessing the Water make it impossible for us to guard against, but I hope the Measures we have taken for our Defence will effectually prevent in future their penetrating far or possessing long what their Command of the Water does not secure to them.
I am anxious to hear what Congress has done respecting the Illinois Country. It is a matter which I think ought not to be deferred if they mean to take it up at all.
Mr Charles Tomkins and William Buckner Inhabitants of Gloucester County were taken prisoners by the Enemy some time last March in Chesapeake Bay by Arbuthnots Fleet which they mistook for a French one, and I am informed are now confined at New York. They are only private Militia Men when taken and by a Cartel settled between the Commanders of the American and British Southern Armies, all the Militia made Prisoners in the Southern Department before the 15th of last June are exchanged and are to be immediately liberated. They are then evidently intitled to their Liberty and cannot be refused it on Application being made for this Purpose. I hope you will take the Trouble of doing them this Favour and recovering two good Citizens for the State.
I have for a long Time had no other Information of what has been doing in your Part of the Continent than what vague Report has given me. If any Intelligence has been intended, it has met with some Interruption. This I am inclined to think has been the Case, as I understand the last Mail was robbed near Christiana Bridge. I shall on[c]e a week expect to be favored by some one of you with the News of your City. I am &c
Thomas Nelson
